Table Of Contents As filed with the Securities and Exchange Commission Registration No. 191352 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post-Effective Amendment No.1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 APPLIED MINERALS, INC. (Name of small business issuer in its charter) Delaware 82-0096527 (State of jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 110 Greene Street, Suite 1101, New York, NY10012 (212) 226-4265 (Address and telephone number of principal executive offices and principal place of business) William Gleeson General Counsel Applied Minerals, Inc. 110 Greene Street – Suite 1101, New York, NY10012 (212) 226-4251 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☒ Non-accelerated filer (Do not check if a smaller reporting company)☐ Smaller reporting company☐ The Registrant hereby amends this Post-Effective Amendment to the Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Post-Effective Amendment to the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Post-Effective Amendment to the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. Table Of Contents PROSPECTUS APPLIED MINERALS, INC. 20,485,019Shares of Common Stock This prospectus relates to the offer and sale, from time to time, of the following: ● Up to 20,485,019 shares of our common stock with par value of $0.001 (“Common Stock ”) issuable on conversion of $10.5 million of 10% PIK-Election Convertible Notes due 2023 (“Series 2023 Notes ”). The interest rate on the Series 2023 Notes is 10% per year and at the Company’s election, interest may be paid in cash or in Series 2023 Notes (i.e., may be “paid in kind” or “PIK”ed). As of the date of this prospectus, 7,720,588 shares are issuable on conversion of the Series 2023 Notes that were issued on August 2, 2013 (the date of the initial issuance of Series 2023 Notes) and 1,216,958 shares are issuable on conversion of Series 2023 Notes that have been issued as interest. If the Company issues additional Series 2023 Notes in payment of interest, the number of sharesthat may be sold pursuant tothis Prospectus relates will increase, and if the Company makes all the interest payments by issuing additional Series 2023 Notes and all the Series 2023 Notes (including all the Series 2023 Notes issued as interest) remain outstanding until 2023, the additional shares issuable on conversion of the Series 2023 Notes issued in payment of interest could increase the number of shares to which this Prospectus relates to 20,485,019 shares. Given the Company’s current financial position, it is anticipated that for the foreseeable future, the Company will pay interest using Notes issued as payment-in-kind interest. The sellers referred to above as collectively referred to as the “Selling Stockholders.” The term “Selling Stockholders” includes the persons listed in the table under “Selling Stockholders ” and also donees, pledgees, transferees or other successors-in- interest selling Common Stock or interests in Common Stock received after the date of this prospectus from a Selling Stockholder as a gift, pledge, partnership distribution or similar transfer. The Selling Stockholders may sell all or any portion of their Common Stock in one or more transactions on any stock exchange, market or trading facility on which the shares are traded or in private, negotiated transactions. Each Selling Stockholder will determine the prices at which the Selling Stockholder’s securities will be sold. Although we will incur expenses in connection with the registration of the shares of Common Stock offered under this prospectus, we will not receive any proceeds from the sale of the shares of Common Stock by the Selling Stockholders. Our Common Stock is quoted on the OTCQB under the symbol “AMNL.” OnJune 1, 2015, the closing bid quotation of our Common Stock was $0.63. Our principal executive offices are located 110 Greene Street, Suite 1101, New York, NY 10012. Our telephone number is (212) 226-4265. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required.You should carefully read this entire prospectus and any amendments or supplements to this prospectus as well as material incorporated by reference into this prospectus before you make your investment decision. The shares of Common Stock offered under this prospectus involve a high degree of risk.See “Risk Factors” beginning at page25and the risk factors that are incorporated by reference in this prospectus from our filings made with the Securities and Exchange Commission. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2015 1 Table Of Contents TABLE OF CONTENTS Note Regarding Forwardlooking Statements 4 Prospectus Summary 5 Business 8 Risk Factors 25 Properties 28 Legal Proceedings 29 Equity Compensation Plans 30 Comparison of Five-Year Cumulative Return 31 Selected Financial Data 31 Directors and Officers 32 Board Meetings 35 Committees of the Board 35 Audit Committee Financial Expert 36 The Nomination Process 36 Compensation Committee 36 Compensation Committee Interlocks ad Insider Participation 37 Executive Compensation 38 Pensions 38 Potential Payments on Terminationof Change-in-Control 38 Grants of Plan-Based Awards 40 Outstanding Equity Awards as of December 31, 2014 41 Director Compensation for the Year-ended December 31, 2014 41 Compensation Analysis and Discussion 42 Outstanding Shares 52 Security Ownership of Certain Beneficial Owners and Management 52 Review, Approval or Ratification of Transactions with Related Persons 54 Transactions with Related Persons 54 Director Independence 54 The Series 2023 Notes 55 The Offering 55 Use of Proceeds 55 Price Range of our Common Stock and Other Stockholder Matters 56 Description of Capital Stock 56 SEC Position on Indemnification for Securities Act Liabilities 58 Selling Stockholders 59 Plan of Distribution 60 Legal Matters 63 Experts 63 Where You Can Find More Information 64 Management’s Discussion and Analysis of Financial Condition and Results of Operations 65 Financial Statements 76 2 Table Of Contents We have not authorized any person to give you any supplemental information or to make any representations for us.You should not rely upon any information about our Company that is not contained in, or incorporated by reference into, this prospectus or a supplement thereto.Information contained in this prospectus may become stale.You should not assume that the information contained in this prospectus or any prospectus supplement is accurate as of any date other than their respective dates, regardless of the time of delivery of this prospectus or of any sale of the shares.Our business, financial condition, results of operations and prospects may have changed since those dates. The Selling Stockholders are offering to sell, and seeking offers to buy, Shares only in jurisdictions where offers and sales are permitted. Unless otherwise specified or the context otherwise requires, references in this prospectus to the “Company,” “we,” “us,” and “our” refer to Applied Minerals, Inc., a Delaware corporation, and its consolidated subsidiary. 3 Table Of Contents NOT E REGARDING FORWARD LOOKING STATEMENTS This prospectus contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements are based on our current expectations, assumptions, estimates and/or projections about our business and our industry. Words such as "believe," "anticipate," "expect," "intend," "plan," "will," "may," and other similar expressions identify forward-looking statements. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. In the discussion under “Business” and in particular under “Business Review”, the Company discusses a wide range of forward-looking information, including the Company’s beliefs and expectations concerning business opportunities, potential customer interest, customer activities (including but not limited to testing, scale- ups, production trials, field trials, product development), and the Company’s expectations as to sales, the amount of sales, and the timing of sales. Whether any of the foregoing will actually come to fruition, occur, be successful, or result in sales, and the timing and amount of such sales, is uncertain. More generally, all forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forwardlooking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section of thisprospectus entitled “RISK FACTORS.” 4 Table Of Contents PROSP ECTUS SUMMARY You should read this summary in conjunction with the more detailed information and financial statements in this prospectus and any supplement thereto. This summary does not contain all of the information you should consider before investing in our securities. You should read all of the information in this prospectus and any supplement thereto carefully, especially the risks of investing in our securities (see “Risk Factors”) before making an investment decision. In this prospectus and any amendment or supplement hereto, unless otherwise indicated, the terms the “Company”, “we”, “us”, and “our” refer and relate to Applied Minerals,Inc. Securities Being Offered This prospectus relates to the offer and sale, from time to time, to the following ● up to 20,485,019 shares of our common stock with par value of $0.001 (“ Common Stock ”) issuable on conversion of $10.5 million of 10% PIK-Election Convertible Notes due 2023. The interest rate on the Series 2023 Notes is 10% per year and at the Company’s election, interest may be paid in cash or in Series 2023 Notes (i.e., may be “paid in kind” or “PIK”ed). As of the date of this prospectus, 7,720,588 shares are issuable on conversion of the Series 2023 Notes that were issued on August 2, 2013 (the date of the initial issuance of Series 2023 Notes) and 1,216,958 shares are issuable on conversion of Series 2023 Notes that have been issued as interest. If the Company issues additional Series 2023 Notes in payment of interest, the number of sharesthat may be sold pursuant tothis Prospectus relates will increase, and if the Company makes all the interest payments by issuing additional Series 2023 Notes and all the Series 2023 Notes (including all the Series 2023 Notes issued as interest) remain outstanding until 2023, the additional shares issuable on conversion of the Series 2023 Notes issued in payment of interest could increase the number of shares to which this Prospectus relates to 20,485,019 shares. Given the Company’s current financial position, it is anticipated that for the foreseeable future, the Company will pay interest using Notes issued as payment-in-kind interest. The sellers referred to above as collectively referred to as the “Selling Stockholders.” See “The Offering” and “Selling Stockholders.” Antidilution Provisions TheSeries 2023 Notescontain antidilution provisions. See “ Antidilution Provisions of theSeries 2023 Notes” for a detailed description of the mechanics of the antidilution provisions of the PIK Notes. Use of Proceeds The Company will receive none of the proceedsfromthe sale of theCommon Stock by the Selling Stockholders.The proceeds will go to the SellingStockholders. See “Use of Proceeds.” Plan of Distribution The term “Selling Stockholders ” includes the persons listed in the Selling Stockholders table and also donees, pledgees, transferees or other successors-in-interest sellingCommon Stockor interests inCommon Stockreceived after the date of this prospectus from a Selling Stockholder as a gift, pledge, partnership distribution or similar transaction. The Selling Stockholders may, from time to time, sell any or all of their Common Stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. The Selling Stockholders may also engage in puts and calls and other transactions in our Common Stock or derivatives of our Common Stock and may sell or deliver the Common Stock in connection with these trades. Broker-dealers engaged by the Selling Stockholders may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the Selling Stockholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated. See “Plan of Distribution.” 5 Table Of Contents Business The Company owns the Dragon Mine, located in Eureka, Utah. For reporting purposes under the rules of the U.S. Securities and Exchange Commission, the Company is classified as an exploration-stage company. The Dragon Mine contains deposits of halloysite clay as well as deposits of mixed clays containing various levels of halloysite and also deposits of iron oxide. In addition, there are approximately 24,229 tons of iron oxide above ground and already mined. This material consists of over 94% pure iron oxide. Finally, there are also five waste piles at the Dragon Mine resulting from the mining operations of former owners and the clay minerals in waste piles may have potential for commercialization. As of June 1, 2015, the Company has not classified the halloysite or the other clay deposits at the Dragon Mine as reserves according to Industry Guide No. 7 of the U.S. Securities and Exchange Commission. As ofJune 1, 2015, the Company is marketing its halloysite clay products under the tradename Dragonite for the purpose of enhancing performance in connection with a range of high-end commercial applications, many of which have not previously utilized halloysite. It is also marketing the halloysite clay for certain traditional uses of halloysite clay. The Company is not marketing the other clays. The Company is also marketing its iron oxide, but as of June 1, 2015 has not classified the iron oxide deposit as a reserve according to Industry Guide No. 7. As ofJune 1, 2015 sales of halloysite and the iron oxide have been minimal. Under Industry Guide 7, a “reserve” is “that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination.” Generally speaking, a company may not declare reserves, unless, among other requirements, competent professional engineers conduct a detailed engineering and economic study and prepare a “bankable” or “final” feasibility study that “demonstrates that a mineral deposit can be mined profitably at a commercial rate.” The Company commissioned a study of “resources” under the JORC Code of the Australasian Code for Reporting Exploration Results, Mineral Resources and Ore Reserves. That study indicated the existence of JORC “resources” of halloysite clay and iron oxide. A JORC resource is defined as a “mineral deposit in such form, grade and quantity that there are reasonable prospects for eventual economic extraction,” a lower standard than that used for a final feasibility study. Significant additional steps, would be necessary before a “bankable” or “final” feasibility study can be prepared for any of the Company’s minerals. Despite the fact that the Company has not established reserves, the Company has mined, processed and sold, and intends to continue to mine, process, and sell, halloysite clay and iron oxide from the Dragon Mine. A consequence of the absence of reserves under Industry Guide 7 is that the mining company, such as the Company, is deemed to lack an objective basis to assert that it has a deposit with mineralization that can be economically and legally extracted or produced and sold to produce revenue. In November, 2014, the Company raised $12.5 million in capital financing through the issuance of the Series A Notes. At March 31, 2015, December 31, 2014 and December 31, 2013, the Company had accumulated deficits of $76,332,754, $72,138,289 and $61,821,972, respectively, in addition to unprofitable operations. For the three months ended March 31, 2015, and thetwelve months ended December 31, 2014 and 2013, the Company sustained net losses from continuing operations of $4,194,465,$10,316,317 and $13,063,526, respectively. The Company's future is contingent upon its ability to obtain additional financing and/or to generate revenue and cash flow to meet its obligations on a timely basis. The Company has historically been unable to generate enough revenue and cash flow to fund its operating expenses and capital expenditures. See “Business,” “Properties,” and “Financial Statements.” 6 Table Of Contents Risk Factors An investment in our Common Stock is very speculative and involves a high degree of risk. If you decide to buy our Common Stock, you should be able to afford a complete loss of your investment. The Company has a history of recurring losses from operations and use of cash in operating activities. For the three monthsended March 31, 2015, the Company's net loss was $4,194,465 and cash used in operating activities was $2,856,815. As of March 31, 2015, the Company had workingcapital of $5,494,148, which will not be sufficient to support its current operations for the next twelve months based on its business plan without obtaining additionalfinancing. Collectively, these factors raise substantial doubt about the Company’s ability to continue as a going concern. Besides continuing its strategic business plan on generating revenue, the Company intends to explore various strategic alternatives, including the sale of equity, debtor the disposal of certain non-core assets to raise additional capital. ln November 2014, the Company raised $12.5 million in capital financing through the issuance ofconvertible PIK Notes. During 2013, the Company raised gross proceeds of $16,060,000 pursuant to the sale of common stock and issuance of convertible PIK Notes. Managementcan also take steps to reduce the Company's future operating expenses as needed. However, the Company cannot provide any assurance that it will be able to raiseadditional capital as needed. The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of assetcarrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. See “Risk Factors.” Common Stock Rights Holders of Common Stock are entitled to one vote per share. Holders of Common Stock have no cumulative voting rights in the election of directors. Two shareholders have certain rights, which are described in thefootnote 4 to the Selling Stockholderstableto nominate directors. Holders of Common Stock are entitled to receive ratably dividends if, as, and when dividends are declared from time to time by our Board of Directors out of funds legally available for that purpose, after payment of dividends required to be paid on outstanding preferred stock or series Common Stock. The Series 2023 Notes prohibit dividends without the approval of the holders of a majority of the principal amount of the Series 2023 Notes. The Company has never paid a dividend and does not anticipate paying one in the future. See “Description of Common Stock.” Market for Our Common Stock Our Common Stock is traded on the OTCBB.OnJune 1, 2015, the closing market price on the OTCQB was $0.63. See “Price Range of our Common Stock.” 7 Table Of Contents BUSI NESS Applied Minerals, Inc. (the “Company” or “we” or “us”) is focused primarily on (i) the development and marketing of our halloysite clay-based DRAGONITE™ line of products for use to improve the performance of end-products in application markets such as flame retardant additives for plastics, nucleation, thermosets and adhesives, reinforcement, molecular sieves and catalysts, ceramics, binders, cosmetics, controlled release carriers and environmental remediation and (ii) the development and marketing of our AMIRON™ line of iron oxide products for pigmentary and technical applications. The Company owns the Dragon Mine, which has significant deposits of high-quality halloysite clay and iron oxide. The 267-acre property is located in southwestern Utah and its resource was mined for halloysite on a large-scale, commercial basis between 1949 and 1976 for use as a petroleum cracking catalyst. The mine was idle until 2001 when the Company leased it to develop its halloysite resource for advanced, high-value applications. We purchased 100% of the property in 2005. Halloysite is an aluminosilicate clay that possesses a tubular morphology with a hollow lumen (pore). Traditionally, halloysite has been used to manufacture porcelain, bone china and catalysts used in the petroleum cracking process. A significant amount of academic and industrial research has been performed on the commercial uses of halloysite clay beyond porcelain products and ceramic catalysts. This research has identified a wide array of application areas in which the unique morphology of halloysite can be utilized to either enhance the performance of existing applications or create new high-performance ones. Since 2009, management has been primarily focused on developing halloysite-based products for advanced applications, such as, but not limited to, reinforcement additives for polymer composites, flame retardant additives for polymers, controlled release carriers for paints and coatings, environmental remediation media, and carriers of agricultural agents. The clays used in these advanced applications sell for significantly higher prices than those used in more traditional applications. Nanoclays have been used as additives to develop high performance plastic composites. These nanoclays provide functionality to polymer matrices that cannot be replicated using traditional fillers. Nanoclays, such as treated montmorillonite, sell for up to $5,000 per ton due, in large part, to the cost associated with exfoliating the clay so it may be properly dispersed within a polymer matrix. Halloysite has been shown to be as effective a polymer additive as nanoclay without requiring a costly exfoliation to disperse it within a polymer matrix. The Company has and continues to utilize a number of employees and consultants to research and develop the use of halloysite for advanced applications. In addition to thedevelopment of its halloysite resource, management has also developed a line of iron oxide-based products for the pigmentary and technical markets. The Dragon Mine has a resource of 3.3 million tons of natural iron oxide mineralized material, which is comprised primarily of goethite and hematite. Initially, the resource was considered to be utilizable as only an input of the steel-manufacturing process but, upon additional analysis, the iron resource was found to be a high-quality natural iron oxide due to its high Fe
